DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/05/2020
Claims 1-20 are pending of which claims 1, 7 and 15 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020, 06/28/2020 and 07/09/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claim(s) 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

wherein the indication information includes the time domain repeat count parameter, a value of the time domain repeat count parameter and a location of a start time domain resource are used to determine a time domain repeat count corresponding to the second format and a corresponding time domain location, and the location of the start time domain resource is obtained by using the resource information of the second format”, as substantially described in independent claim(s) 10.  These limitations, in combination with the remaining limitations of claim(s) 10, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-4, 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2014/0362792) and in view of CATT et al TH January 2017, R1-1700199).
Regarding claim 1, Cheng’792 discloses a method, comprising: 
sending, by a network device (see fig.1, which shows physical downlink control channel sent by a base station as network device S100), indication information of an uplink control channel to a terminal device (see fig.3, send a physical downlink control channel to a user equipment as terminal device, where the physical downlink control channel includes indication information that indicates a physical uplink control channel resource to transmit uplink control information S310); and 
receiving, by the network device (see fig.1, S130), uplink control information from the terminal device on the uplink control channel (see fig.3, which shows receives over a physical channel corresponding to the physical uplink control channel resource, uplink control information sent by the user equipment S330);  and 
wherein the uplink control information is received in a uplink control channel format(see fig.3, which shows obtains…a physical uplink control channel used to transmit the uplink control information from a first resource pool and/or second resource pool, see para.0042, which discusses resources included in the first resource group are physical uplink control channel format 3 resources or resources included in the second resource group are physical uplink control channel format 1b resources, thus uplink control information in a uplink control channel format related to either physical uplink control channel format 1b resources or physical uplink control channel format 3 resources, see para.0072, see fig.1, S120), and the uplink control channel format is determined based on information corresponding to the indication information (see fig.3, which shows obtain, according to the indication information…, a physical uplink control resource S310-S320, see para.0042 & see para.0072, which discusses the first resource group may be formed by a PUCCH resources of Format 3 and the second resource group may be formed by PUCCH resources of format 1b, see also fig.1, S120). 
As discussed above, although Cheng’792 discloses sending, by a network device indication information of an uplink control channel to a terminal device (see fig.3, S310, see fig.1, S100), Cheng’792 does not explicitly show the use of “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” as required by present claimed invention.  However, including “wherein 
In particular, in the same field of endeavor, CATT teaches the use of wherein the indication information includes information of at least one (due at least one, only one of them is being considered) of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner (see page 2, Length UL Control Channel,  DL DCI indicates both length and the starting position of the time domain resource for UL control channel).
In view of the above, having the system of Cheng’792 and then given the well-established teaching of CATT, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cheng’792 to include “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” as taught by CATT, since 
Regarding claim 4, as discussed above, although Cheng’792 discloses sending, by a network device indication information of an uplink control channel to a terminal device (see fig.3, S310, see fig.1, S100), Cheng’792 does not explicitly show the use of “wherein a value of the time domain length equals to a quantity of time domain resources, and a time domain resource is a symbol, or a slot, or a subframe; and wherein a value of the frequency domain length equals to a quantity of frequency domain resources, and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG)” as required by present claimed invention.  However, including “wherein a value of the time domain length equals to a quantity of time domain resources, and a time domain resource is a symbol, or a slot, or a subframe; and wherein a value of the frequency domain length equals to a quantity of frequency domain resources, and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG)” would have been obvious to one having ordinary skill in the art as evidenced by CATT.  
In particular, in the same field of endeavor, CATT teaches the use of wherein a value of the time domain length equals to a quantity of time domain resources (see page 2, length of UL control channel, the DL DCI indicates the length/size/quantity of time domain resource for UL control channel…for each slot, thus length as value for each slot is equal  to quantity of resources) , and a time domain resource is a symbol, or (due to or language, only one of them is being considered) a slot, or a subframe(see page 2, length of UL control channel, the DL DCI indicates the length/size/quantity of time domain resource for UL control channel…for each slot, thus time domain resource is a slot); and wherein a value of the frequency domain length equals to a quantity of frequency domain resources (see page 2, length of UL control channel, different numbers of PRB or set of PRBs with different sizes/quantity of which one of the configured PRB size…indicated by the DCI in the DL control channel , see page 3, proposal 9, the frequency domain resource of the UL control channel…is indicated by the DL DCI associated with the UL control channel, thus a size as value of PRB is equal to quantity of frequency domain resources), and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG) (see page 2, length of UL control channel, different numbers of PRB or set of PRBs with different sizes/quantity of which one of the configured PRB size…indicated by the DCI in the DL control channel , see page 3, proposal 9, the frequency domain resource of the UL control channel…is indicated by the DL DCI associated with the UL control channel, thus a frequency domain resource is a physical resource block (PRB)).
In view of the above, having the system of Cheng’792 and then given the well-established teaching of CATT, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cheng’792 to include “wherein a value of the time domain length equals to a quantity of time domain resources, and a time domain resource is a symbol, or a slot, or a subframe; and wherein a value of the frequency domain length equals to a quantity of frequency domain resources, and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG)” as taught by CATT, since CATT stated in Discussion+ that such a modification would provide an efficient system with  more/additional processing time before sending feedback.
Regarding claim 5, Cheng’792 discloses wherein the indication information of the uplink control channel is carried in downlink control information (DCI) (see para.0038-0039, which discusses DCI carries the indication information, see para.0056). 
Regarding claim 7, Cheng’792 discloses receiving, by a terminal device, indication information of an uplink control channel from a network device see fig.3, send a physical downlink control channel to a user equipment as terminal device, where the physical downlink control channel includes indication information that indicates a physical uplink control channel resource to transmit uplink control information S310, see fig.1); determining, by the terminal device, a format for sending uplink control information according to the indication information(see fig.3, which shows obtains…a physical uplink control channel used to transmit the uplink control information from a first resource pool and/or second resource pool, see para.0042, which discusses resources included in the first resource group are physical uplink control channel format 3 resources or resources included in the second resource group are physical uplink control channel format 1b resources, thus uplink control information in a uplink control channel format related to either physical uplink control channel format 1b resources or physical uplink control channel format 3 resources, see para.0072, see fig.1, S120); and sending, by the terminal device, the uplink control information to the network device on the uplink control channel(see fig.3, which shows receives over a physical channel corresponding to the physical uplink control channel resource, uplink control information sent by the user equipment S330) using the determined format(see fig.3, which shows obtains…a physical uplink control channel used to transmit the uplink control information from a first resource pool and/or second resource pool, see para.0042, which discusses resources included in the first resource group are physical uplink control channel format 3 resources or resources included in the second resource group are physical uplink control channel format 1b resources, thus uplink control information in a uplink control channel format related to either physical uplink control channel format 1b resources or physical uplink control channel format 3 resources, see para.0072, see fig.1, S120). 
As discussed above, although Cheng’792 discloses sending, by a network device indication information of an uplink control channel to a terminal device (see fig.3, S310, see fig.1, S100), Cheng’792 does not explicitly show the use of “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” as required by present claimed invention.  However, including “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” would have been obvious to one having ordinary skill in the art as evidenced by CATT.  
due at least one, only one of them is being considered) of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner (see page 2, Length UL Control Channel,  DL DCI indicates both length and the starting position of the time domain resource for UL control channel).
In view of the above, having the system of Cheng’792 and then given the well-established teaching of CATT, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cheng’792 to include “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” as taught by CATT, since CATT stated in Discussion+ that such a modification would provide an efficient system with more/additional processing time before sending feedback.
Regarding claim 13, as discussed above, although Cheng’792 discloses sending, by a network device indication information of an uplink control channel to a terminal device (see fig.3, S310, see fig.1, S100), Cheng’792 does not 
In particular, in the same field of endeavor, CATT teaches the use of wherein a value of the time domain length equals to a quantity of time domain resources (see page 2, length of UL control channel, the DL DCI indicates the length/size/quantity of time domain resource for UL control channel…for each slot, thus length as value for each slot is equal  to quantity of resources) , and a time domain resource is a symbol, or (due to or language, only one of them is being considered) a slot, or a subframe(see page 2, length of UL control channel, the DL DCI indicates the length/size/quantity of time domain resource for UL control channel…for each slot, thus time domain resource is a slot); and wherein a value of the frequency domain length equals to a quantity of frequency domain resources (see page 2, length of UL control channel, different numbers of PRB or set of PRBs with different sizes/quantity of which one of the configured PRB size…indicated by the DCI in the DL control channel , see page 3, proposal 9, the frequency domain resource of the UL control channel…is indicated by the DL DCI associated with the UL control channel, thus a size as value of PRB is equal to quantity of frequency domain resources), and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG) (see page 2, length of UL control channel, different numbers of PRB or set of PRBs with different sizes/quantity of which one of the configured PRB size…indicated by the DCI in the DL control channel , see page 3, proposal 9, the frequency domain resource of the UL control channel…is indicated by the DL DCI associated with the UL control channel, thus a frequency domain resource is a physical resource block (PRB)).
In view of the above, having the system of Cheng’792 and then given the well-established teaching of CATT, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cheng’792 to include “wherein a value of the time domain 
Regarding claim 14, Cheng’792 discloses wherein the indication information of the uplink control channel is carried in downlink control information (DCI) (see para.0038-0039, which discusses DCI carries the indication information, see para.0056). 
Claim(s) 2, 3, 6, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2014/0362792) and in view of CATT et al (Title: Short PUCCH STRUCTURE, 5.1.3.2, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, 16-20TH January 2017, R1-1700199) and further in view of Yang et al (US 10,038,521).
Regarding claim 2, Cheng’792 discloses the plurality of uplink control channel formats comprise a first format and a second format(see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format). 
As discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel see fig.1, 3), Cheng’792 does not explicitly show the use of “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” as required by present claimed invention.  However, including “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” would have been obvious to one having ordinary skill in the art as evidenced by Yang’521.  
In particular, in the same field of endeavor, Yang’521 teaches the use of sending, by the network device, a radio resource control (RRC) signaling or(due to or language, only one of them is being considered) a media access control (MAC) control element (MCE) to the terminal device(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format) before sending the indication information to the terminal device (see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously); wherein the RRC signaling or (due to or language, only one of them is being considered) the MCE comprises information of a plurality of uplink control channel formats(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format, thus first PUCCH format and a second PUCCH format as plurality of format, see table 3, see table 6, different values for PUCCH resource).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format). 
Regarding claim 6, Cheng’792 discloses wherein the first format is physical uplink control channel (PUCCH) format 1(see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa, thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and the second format is PUCCH format 2 (see para.0006, which discusses second format is PUCCH format 2). 
Regarding claim 8, Cheng’792 discloses the plurality of uplink control channel formats comprise a first format and a second format(see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format). 
As discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel resource (see fig.1, 3), Cheng’792 does not explicitly show the use of “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the 
In particular, in the same field of endeavor, Yang’521 teaches the use of sending, by the network device, a radio resource control (RRC) signaling or(due to or language, only one of them is being considered) a media access control (MAC) control element (MCE) to the terminal device(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format) before sending the indication information to the terminal device (see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously); wherein the RRC signaling or (due to or language, only one of them is being considered) the MCE comprises see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format, thus first PUCCH format and a second PUCCH format as plurality of format, see table 3, see table 6, different values for PUCCH resource).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
Regarding claim 9, as discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel resource (see fig.1, 3), Cheng’792 does not explicitly show the use of “determining, by the terminal device by using RRC signaling or an MCE, resource information of the determined format before receiving the indication information from the network device” as required by present claimed invention.  However, including “determining, by the terminal device by using RRC signaling or an MCE, resource information of the determined format before receiving the indication information from the network device” would have been obvious to one having ordinary skill in the art as evidenced by Yang’521.  
In particular, in the same field of endeavor, Yang’521 teaches the use of determining, by the terminal device by using RRC signaling or due to or language, only one of them is being considered)  an MCE, resource information of the determined format see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format)  before receiving the indication information from the network device(see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “determining, by the terminal device by using RRC signaling or an MCE, resource information of the determined format before receiving the indication information from the network device” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format). 
As discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel resource (see fig.1, 3), Cheng’792 does not explicitly show the use of “determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or the MCE” as required by present claimed invention.  However, including “determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or the MCE” would have been obvious to one having ordinary skill in the art as evidenced by Yang’521.  
In particular, in the same field of endeavor, Yang’521 teaches the use of 
determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or(due to or language, only one of them is being considered)  the MCE(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format, see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously, thus in RRC).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or the MCE” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
Regarding claim 12, Cheng’792 discloses wherein the first format is physical uplink control channel (PUCCH) format 1(see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa, thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and the second format is PUCCH format 2 (see para.0006, which discusses second format is PUCCH format 2). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2014/0362792) and in view of CATT et al (Title: Short PUCCH STRUCTURE, 5.1.3.2, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, 16-20TH January 2017, R1-1700199) and further in view of Yang et al (US 10,038,521).
Regarding claim 15, Cheng’792 discloses a terminal device(see fig.7, 500), comprising: a receiver (see fig.7, 510), configured to receive indication information of an uplink control channel from a network device(see fig.3, send a physical downlink control channel to a user equipment as terminal device, where the physical downlink control channel includes indication information that indicates a physical uplink control channel resource to transmit uplink control information S310, see fig.1); second obtaining unit (see fig.7, 522) (at least one processor, )configured to determine a format for sending uplink control information according to the indication information(see fig.3, which shows obtains…a physical uplink control channel used to transmit the uplink control information from a first resource pool and/or second resource pool, see para.0042, which discusses resources included in the first resource group are physical uplink control channel format 3 resources or resources included in the second resource group are physical uplink control channel format 1b resources, thus uplink control information in a uplink control channel format related to either physical uplink control channel format 1b resources or physical uplink control channel format 3 resources, see para.0072, see fig.1, S120); and a transmitter (see fig.7, 530), configured to send the uplink control information to the network device on the uplink control channel(see fig.3, which shows receives over a physical channel corresponding to the physical uplink control channel resource, uplink control information sent by the user equipment S330, see fig.1)  using the determined format see fig.3, which shows obtains…a physical uplink control channel used to transmit the uplink control information from a first resource pool and/or second resource pool, see para.0042, which discusses resources included in the first resource group are physical uplink control channel format 3 resources or resources included in the second resource group are physical uplink control channel format 1b resources, thus uplink control information in a uplink control channel format related to either physical uplink control channel format 1b resources or physical uplink control channel format 3 resources, see para.0072, see fig.1, S120).
see fig.3, S310, see fig.1, S100), Cheng’792 does not explicitly show the use of “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” as required by present claimed invention.  However, including “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” would have been obvious to one having ordinary skill in the art as evidenced by CATT.  
In particular, in the same field of endeavor, CATT teaches the use of wherein the indication information includes information of at least one (due at least one, only one of them is being considered) of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner (see page 2, Length UL Control Channel,  DL DCI indicates both length and the starting position of the time domain resource for UL control channel).
before the effective filling date of the claimed invention to modify the system of Cheng’792 to include “wherein the indication information includes information of at least one of the following parameters: a time domain length, a frequency domain length, a time domain repeat count, a frequency domain repeat count, or a transmit diversity manner” as taught by CATT, since CATT stated in Discussion+ that such a modification would provide an efficient system with more/additional processing time before sending feedback.
As discussed above, although the combination of Cheng’792 and CATT discloses obtaining unit 522(Cheng’792, see fig.7, 522), Cheng’792 does not explicitly show the use of “a processor” as required by present claimed invention.  However, including “a processor” would have been obvious to one having ordinary skill in the art as evidenced by Yang’521.  
In particular, in the same field of endeavor, Yang’521 teaches the use of a terminal device comprises at least a processor (see fig.14, which shows UE as terminal device with processor 122).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “a processor” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
Regarding claim 16, Cheng’792 discloses the plurality of uplink control channel formats comprise a first format and a second format(see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format). 
As discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel resource (see fig.1, 3), Cheng’792 does not explicitly show the use of “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” as required by present claimed invention.  However, including “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” would have been obvious to one having ordinary skill in the art as evidenced by Yang’521.  
due to or language, only one of them is being considered) a media access control (MAC) control element (MCE) to the terminal device(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format) before sending the indication information to the terminal device (see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously); wherein the RRC signaling or (due to or language, only one of them is being considered) the MCE comprises information of a plurality of uplink control channel formats(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format, thus first PUCCH format and a second PUCCH format as plurality of format, see table 3, see table 6, different values for PUCCH resource).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “sending, by the network device, a radio resource control (RRC) signaling or a media access control (MAC) control element (MCE) to the terminal device before sending the indication information to the terminal device; wherein the RRC signaling or the MCE comprises information of a plurality of uplink control channel formats” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
Regarding claim 17, as discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel resource (see fig.1, 3), Cheng’792 does not explicitly show the use of “determining, by the terminal device by using RRC signaling or an MCE, resource information of the determined format before receiving the indication information from the network device” as required by present claimed invention.  However, including “determining, by the terminal device by using RRC signaling or an MCE, resource information of the determined format before receiving the indication information from the network device” would have been obvious to one having ordinary skill in the art as evidenced by Yang’521.  
In particular, in the same field of endeavor, Yang’521 teaches the use of determining, by the terminal device by using RRC signaling or due to or language, only one of them is being considered)  an MCE, resource information of the determined format see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format)  before receiving the indication information from the network device(see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “determining, by the terminal device by using RRC signaling or an MCE, resource information of the determined format before receiving the indication information from the network device” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
Regarding claim 18, Cheng’792 discloses the plurality of uplink control channel formats comprise a first format and a second format(see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format). 
As discussed above, although the combination of Cheng’792 and CATT discloses the plurality of uplink control channel formats comprise a first format and a second format(Cheng’792, see para.0042 & see para.0072, which discusses format 3 resources as first format and format 1b as resources second format or vice versa , thus plurality of format, thus plurality of uplink control channel formats comprise a first format and a second format), and a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format (see table 1, which shows different values associated with different resource configured by higher layer, see para.0042 & see para0072, which discusses resource with format, thus a value of at least one parameter for the first format is different from a value of the at least one parameter for the second format) as well as indication of uplink control channel resource (see fig.1, 3), Cheng’792 does not explicitly show the use of “determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or the MCE” as required by present claimed invention.  However, 
In particular, in the same field of endeavor, Yang’521 teaches the use of 
determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or(due to or language, only one of them is being considered)  the MCE(see claim 1, which discusses receiving a RRC signal including first resource indexes for a first PUCCH format and second resource indexes for a second PUCCH format, see claim 1, which discuses receiving a PDCCH having a resource indicator indicates one of the first or second resources [for PUCCH, thus RRC is received before PDCCH indicating indicates one of the first or second resources [for PUCCH], see col.2, lines 39-48, see col.12, lines 60-67, which discusses RRC with indicate resource in advance/previously, thus in RRC).
In view of the above, having the combined system of Cheng’792 and CATT and then given the well-established teaching of Yang’521, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Cheng’792 and CATT to include “determining, by the terminal device, the format for sending the uplink control information among the plurality of uplink control channel formats indicated by the RRC signaling or the MCE” as taught by Yang’521, since Yang’521 stated in Discussion+ that such a modification would provide uplink control information that can be efficiently transmitted and a resource for the same can be efficiently managed.
Regarding claim 19, as discussed above, although Cheng’792 discloses sending, by a network device indication information of an uplink control channel to a terminal device (see fig.3, S310, see fig.1, S100), Cheng’792 does not explicitly show the use of “wherein a value of the time domain length equals to a quantity of time domain resources, and a time domain resource is a symbol, or a slot, or a subframe; and wherein a value of the frequency domain length equals to a quantity of frequency domain resources, and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG)” as required by present claimed invention.  However, including “wherein a value of the time domain length equals to a quantity of time domain resources, and a time domain resource is a symbol, or a slot, or a subframe; and wherein a value of the frequency domain length equals to a quantity of frequency domain resources, and a frequency domain resource is a physical resource block (PRB) or a resource block group 
In particular, in the same field of endeavor, CATT teaches the use of wherein a value of the time domain length equals to a quantity of time domain resources (see page 2, length of UL control channel, the DL DCI indicates the length/size/quantity of time domain resource for UL control channel…for each slot, thus length as value for each slot is equal  to quantity of resources) , and a time domain resource is a symbol, or (due to or language, only one of them is being considered) a slot, or a subframe(see page 2, length of UL control channel, the DL DCI indicates the length/size/quantity of time domain resource for UL control channel…for each slot, thus time domain resource is a slot); and wherein a value of the frequency domain length equals to a quantity of frequency domain resources (see page 2, length of UL control channel, different numbers of PRB or set of PRBs with different sizes/quantity of which one of the configured PRB size…indicated by the DCI in the DL control channel , see page 3, proposal 9, the frequency domain resource of the UL control channel…is indicated by the DL DCI associated with the UL control channel, thus a size as value of PRB is equal to quantity of frequency domain resources), and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG) (see page 2, length of UL control channel, different numbers of PRB or set of PRBs with different sizes/quantity of which one of the configured PRB size…indicated by the DCI in the DL control channel , see page 3, proposal 9, the frequency domain resource of the UL control channel…is indicated by the DL DCI associated with the UL control channel, thus a frequency domain resource is a physical resource block (PRB)).
In view of the above, having the system of Cheng’792 and then given the well-established teaching of CATT, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cheng’792 to include “wherein a value of the time domain length equals to a quantity of time domain resources, and a time domain resource is a symbol, or a slot, or a subframe; and wherein a value of the frequency domain length equals to a quantity of frequency domain resources, and a frequency domain resource is a physical resource block (PRB) or a resource block group (RBG)” as taught by CATT, since CATT stated in Discussion+ that such a modification would provide an efficient system with  more/additional processing time before sending feedback.
Regarding claim 20, Cheng’792 discloses wherein the indication information of the uplink control channel is carried in downlink control information (DCI) (see para.0038-0039, which discusses DCI carries the indication information, see para.0056). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Lin et al (US 2020/0092872) teaches, see fig.3 & see para076, length of time domain resource…is indicated by the base station.
Fu et al (US 2015/0092693) teaches, see fig.3, UE receives PDCCH information….and transmits HARQ ACK information on the obtained PUCCH channel 301-303.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474